DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Allowable Subject Matter
3.	Claims 1-3, 5-6, 8-14 and 21-29 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-3, 5-6, 8 and 22-26 is the inclusion of the limitations of: a first drive shaft on said base plate, said first drive shaft at a height below a height of a front end of said pedal; a second drive shaft behind said pedal and on said base plate; and a rigid link rod connecting said first drive shaft to said second drive shaft.  It is these limitations found in the claims, as they are claimed in the 
The primary reason for the allowance of claims 9-14, 21 and 27-29 is the inclusion of the limitations of: a first drive shaft at a height below a height of a front end of said pedal, and a second drive shaft behind said pedal; a beater assembly; and a direct drive connector assembly between said percussion pedal assembly and said beater assembly, said direct drive connector assembly connected to said second drive shaft; wherein actuation of said pedal causes direct, rigid translational and/or rotational movement of every component operably between said pedal and said beater assembly.  It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  


/JIANCHUN QIN/Primary Examiner, Art Unit 2837